      Case 3:18-cv-01930-SI        Document 61-2       Filed 01/18/19      Page 1 of 16
                                                                                      EXHIBIT -.:IN
                                                                                                  ~ N- -
                                                                                      PAGE \ - \ Cc


                             CERTIFICATE OF SERVICE

I,   11\l!tA ~               , certify under the penalty of perjury from without the "United
stales" a n d ~ the "United States of America" a foreign sovereign pursuant 2~ U.S.C.
§ 1746(l)and28U.S.C. §1605,thaton             \),.,.\ ~) \ \g'      ,Iservedtheforegoing
documents via electronic service and/or U.S postal ~ervic6 certified mail return receipt:

     1. QUIT CLAIM DEED (ALLODIAL ABORIGINAL PARAMOUNT CLEAR PERFECT TITLE
        OF CONVEYANCEffRANSFER OF HEREDITAMENTS CORPOREAL AND
        INCORPOREAL) DATED DECEMBER 24™, 2018
 BY HAND: _ _ __, MAIL:XXX, ELECTRONIC SERVICE: _

 To: MTGLQ INVESTORS, L.P.
 GOLDMAN SACHS .
 Kevin H. Kono
 1300 SW 5TH Avenue, Suite 2400
 Portland, OR 97201-5610

BY HAND: _ __, MAIL::XXX, ELECTRONIC SERVICE: _

To: US BANK NATIONAL ASSOCIATION
RUSHMORE LOAN MANAGEMENT SERVICES MORTGAGE ELECTRONIC
REGISTRATION SYSTEM
Tom Purcell
117 SW Taylor Street, Suite 200
Portland, Oregon 97204
BY HAND:___, MAIL:XXX, ELECTRONIC SERVICE: _ _

To: URBAN HOUSING DEVELOPMENT
Terrance J. Slominski
7100 SW Hampton, Suite 101
Tigard, Oregon 97223

 BY HAND: _ __, MAIL:       XXX     , ELECTRONIC SERVICE: _ __

 To: CLEAR RECON CORPORATION
 Steven W Pite, PRESIDENT
 4375 Jutland Drive
 San Diego, California, 92177

 BY HAND: _ _ ___, MAIL:XXX ,ELECTRONIC SERVICE: _ __

· To: BARRISTER SUPPORT SERVICES
  Terry Sheldon
  11349 SW 60 th .Avenue,
  Portland, Oregon 97219

                                                              CERTIFICATE OF SERVICE Page 1 oi ~
     Case 3:18-cv-01930-SI         Document 61-2   Filed 01/18/19    Page 2 of 16
                                                                                EXHIBIT N tJ:
                                                                                PAGE        7-- \~



BY HAND: _ _ __, FffiST-CLASS MAIL:XXX ,ELECTRONIC SERVICE: _ __

CC To: OFFICE OF THE GOVERNOR
Kate Brown
900 Court Street NE, Suite 254
Salem, Oregon 97301

BY HAND: _ _ __, FffiST-CLASS MAIL:XXX ,ELECTRONIC SERVICE: _ __

CC To: OFFICE OF THE SECRETARY OF STATE
Dennis Richardson
900 Court Street NE, Capitol Room 136
Salem, Oregon 97310

BY HAND: _ _ __, FffiST-CLASS MAIL::XXX ,ELECTRONIC SERVICE: _ __

CC To: OFFICE OF THE ATTORNEY GENERAL
Ellen Rosenblume
1162 Court Street NE,
Salem, Oregon 97301

BY HAND: -,----' FIRST-CLASS MAIL:XXX ,ELECTRONIC SERVICE: _ __

CC To: OFFICE OF THE MAYOR
Ted Wheeler
1221 SW 4th Avenue, Room 340
Portland, Oregon 97204

BY HAND: _ _ __, FIRST-CLASS MAIL::XXX ,ELECTRONIC SERVICE: _ __

CC To: MULTNOMAH COUNTY CLERK
501 SE Hawthorne Blvd, #158
Portland, Oregon 97214

BY HAND: _ _ __, FIRST-CLASS MAIL:XXX ,ELECTRONIC SERVICE: _ __

CC To: MULTNOMAH COUNTY SHERIFFS OFFICE
Mike Reese
501 SE Hawthorne Blvd, Suite 350
Portland, Oregon 97214
BY HAND: _ ____, FIRST-CLASS MAIL:XXX ,ELECTRONIC SERVICE: _ __

CC To: Archdiocese of Portland in Oregon
Peter Leslie !;>mith
2838 East Burnside St,
Portland, Oregon 97214

                                                         CERTIFICATE OF SERVICE Page 2 of   3
        Case 3:18-cv-01930-SI                  Document 61-2               Filed 01/18/19           Page 3 of 16
                                                                                                                EXHIBIT        NN' .
                                                                                                                PAGE         3 - '(p

BY HAND: _ _ __, FIRST-CLASS MAIL:XXX ,ELECTRONIC SERVICE: _ __

CC To: SSKTR CHIEF CUSTODIAL MINISTER
William IV, Indigo and Maximillion from the House of KRME
Lingonstigen, #7
Ljungby, Sweden [34135]




p

                                                                                         dated
SIG    URE
ALL RIGHTS RESERVED, DROIT.

Signature made parallel to UCC 1-308, 2-211, 2-213
UCC §2-21 I Legal Recognition of electronic contracts, records, and signatures; (I) A record or signature may not be denied legal
effect or enforceability solely because it is in electronic fonn. UCC § 2-213 Electronic communication (1) lfthe receipt ofan
electronic communication has a legal effect, it has that effect even if no individual is aware of its receipt




                                                                                    CERTIFICATE OF SERVICE Page 3 of           J
           Case 3:18-cv-01930-SI                                     Document 61-2                    Filed 01/18/19              Page 4 of 16
                                                                                                                                                   EXHIBIT . · ·----·"·
                                                                                                                                      .            PAGJ: 4 - \~
 RECORDING COVER SHEET (Please Print or Type) t his cover sheet was prepared by t~e person presen!i11g tl,e
 instrument for recording. The information on this sheet is a reflection of the attached instrument and was added fo r
 t he purpose of meeting first page rec_ording requirements in the State of Oregon, ORS 205 .234, and does NOT affect
 t he instrument.

 AFTER RECORDING RETURN TO:                                                           : · Multnomah County Official Records
                                                                                                                                                            2018-132167
 ,AJ , IIi c, IV\ X ,J ,e i c c ½-{                                                   ' E Murray, Deputy Clerk

                                                                                                                                                                        $142.00
                                                                                                    II IIIIIIIIII IIIIll II II IIll II II II 111111111111111
                                                                                                 II02234824201801321670130136
                                                                                      I
                                                                                      I
                                                                                                                                             12/26/2018 09:51:45 AM
 SEND TAX STATEMENTS TO:                                                              :      1R-OC DEED                           Pgs=13 Stn=11 HAK
                                                                                             $65.00$11 .00 $60.00$6.00
    Sc... 1\--\. -e   c:.,._f   c.,6 0\J.e                                            L




 TITLE(S) OF THE TRANSACTION(S) ORS-205.234(a)
      Qv- l 1 CJ c.              1 .1-,         b-f' Ro{
 DIRE~T PARTY(S) -- (i.e., DEEDS: Seller/Grantor; MORTGAGES: Borrower/Grantor; LIENS; Creditor/Pla intiff)
 ORS 205.125(1) (b) and 205.160
~ - ()VS'::1+uvS                   C",\·vf           ~       wJ\ ;sJt..-.            K,l'-::,v\{(/          Jv           ~,.~,A

 INDIRECT PARTV{S) -- (i.e., DEEDS: Buyer/Gra ntee; MORTGAGES: Beneficiary/Lender; LIENS: De btor/De fenda nt)
ORS 205 .125(1) {a) and 205.160
    Gv-.-,.__-t                  w ,11,"


TRUE AND ACTUAL CONSIDERATION- (Amount in dollars or ot her) ORS 93 .030(5)
$       ·2_
              .i s    < \ Ve V       )    ..,   i l~     V   5
                                                              II. 4 'I l                  $ ;/ V-( V is -~ I I( <) ;._




JUDGMENT AMOUNT- (obligation imposed by the order or warrant) ORS 205:125(1) (c}

$ - - - - - - - - - - -- - - - - - -- - - - - - - - - - - - - - - , - , - ~ ~-,                                                                                               .   ...

If this instrument is being Re_-Recorded, complete the following statement, in accordance with
ORS 205.244:                                     ·                   ,    \ .\                                                              j \
"RERECORDEDATTHEREQUESTOF                                        .~ t_ [         l"-/1.-.     K,,.,,.,,-cy
                                                                                             _Jv_ ~-..,.1 '-- '-_                                   1-e   t:"1c..-i.-'\.r1✓
TOCORRECT             R-e.~\ fvcv~vt7                            C       YlfO(o ,'\lwR, Nl1J5i)5(/f.1 ..ff,,,.-f·ct-                                              . I
    f J".--Uc,..__Jj<ub-<5 •J·-,                         l;er..-.Ll,,                u.rA
PREVIOUSLY RECORDED IN BOOK/PAGE/FEE NUMBER
      Case 3:18-cv-01930-SI       Document 61-2       Filed 01/18/19     Page 5 of 16




                                     S. S. K.T. R

                                       -Quitclaim deed-
       Allodial Aboriginal Paramount Clear Perfect Title of Conveyance/
             Transfer of Hereditaments Corporeal and Incorporeal

                                              To



                                        Private Trust

                        Avoval as Amended-Curative Affidavit
  Kinney-Ross-Metcalf-Enick, Ecclesiastical Int., Trust (KRME Intl. Trust)


Qui Providet Sibi Providet Heredibus

IMPERIUM: IN PERPETUUM REI TESTIMONIUM: IN RE: CURATIVE TITLE
Nature of the instrument to, ' Curator Status of Allodial title, 'Estate Descriptio; including:
IMPERIUM: The Incorporation of International Law et. seq. / Act of State, - Republic - Inter
Alia; Ecclesiastical Maxims, Prerequisite for Fee exemptions (immunitus)/ Enforcement of
International Constitutional Treaty - 1786, 1787, 1836 Treaty of Peace and Friendship Title 26
U.S.C et. seq.; 1941 International Organization Immunities Act, codified at Title 22 U.S.C.
Subsection 288; USUFRUCT: Non-Obligatory Federal Tax Exemption; United States of
America Constitution Article I Section II Clause III; Incorporated with Letter of 'Conveyance
Antecedent Contemporanea Exposito ' (This day December 24th , 2018 - 1437 M.C.Y.) Executed
by: William X Nietzche; Mickey; Jewel; Chele; Philo (hereinafter referred to collectively as
Tribal Council); and herein conveyed to: Kinney-Ross-Metcalf-Enick Int. , Trust - International
Organization Ecclesiastical Body (hereinafter referred to as KRME Intl. Trust).

                                           Page 1 of 12
      Case 3:18-cv-01930-SI        Document 61-2       Filed 01/18/19     Page 6 of 16




Truster and Heir- Executive Beneficiary: William X Nietzche [ In Propria Persona, Sui Juris
and Sui Hreredes, In Solo Propria] [Truster; Curator; Allodial Proprietor; Jus Corporeal
Hereditaments; Pro Possessore] oftbe Salisban Empire-Nation State; Salish American
National; 'Free White Person'; Northwest Amexum / Northwest Africa/ North America/ 'The
North Gate' I 'Turtle Island'.

Heir- Co-Beneficiary: Mickey [ In Propria Persona, Sui Juris and Sm Hreredes, In Solo Propria]
[Truster; Curator; Allodial Proprietor; Jus Corporeal Hereditaments; Pro Possessore] of the
Salishan Empire- Nation State; Salish American National; 'Free White Person'; Northwest
Amexurn I Northwest Africa/ North America/ 'The North Gate'/ 'Turtle Island' .

Heir- Co-Beneficiary: Jewel [ In Propria Persona, Sui Juris and Sui Hreredes, In Solo Propria]
[Truster; Curator; Allodial Proprietor; Jus Corporeal Hereditaments; Pro Possessore] of the
Salishan Empire - Nation State; Salish American National; 'Free White Person'; Northwest
Amexum / Northwest Africa/ North America/ 'The North Gate'/ 'Turtle Island'.

Heir- Co-Beneficiary: Chele [ In Propria Persona, Sui Juris and Sui Hreredes, In Solo Propria]
[Trustor; Curator; Allodial Proprietor; Jus Corporeal Hereditaments; Pro Possessore] of the
Salishan Empire-Nation State; Salish American National; 'Free White Person'; Northwest
Amexum / Northwest Africa/ North America/ 'The North Gate'/ 'Turtle Island'.

Heir- Co-Beneficiary: Philo [ In Propria Persona, Sm Juris and Sui Hreredes, In Solo Propria]
[Trustor; Curator; Allodial Proprietor; J us Corporeal Hereditaments; Pro Possessore] of the
Salishan Empire - Nation State; Salish American National; 'Free White Person' ; Northwest
Amexum / Northwest Africa/ North America/ 'The North Gate' / 'Turtle Island'.

All 'Rights of Claims' are, in fact, relative to 'Allodial Aboriginal Paramount Clear Perfect
Title'; also, Jus Soli; Jus Sanguinis; Jus Postlimini; Jus In Re Propria; Jus Recuperandi ; Right of
Claim to my/Our 'Inheritance' - being the Ancestral Lands/ Hereditaments / Estate of the
Salishan Empire/ Salish Nation I Estate of the Moroccan Empire/ Moorish Nation/ My 'Right of
Claim' has been, and is hereby, made known to the 'General Public' and made known to 'Private
Persons'; given timely opportunity for any valid and verifiable rebuttal, or 'Notice', or
affirmative objection, or verified 'Claim' to the contrary of the 'Right of Claim' made herein.

Conveyance/ Reversioner(s): I/We, William X Nietzche, with the assistance of Tribal Council
(Ministerial Authority), do declare, proclaim, make known and Assert Unalienable and
Substantive Rights, and my/Our proper person(s) Salish/ Moorish American National Status -
being of a [General & Permanent Character [ Title 22 chapter 2 section 141] AA-222141 -
TRUTH A - 1 ] In Heirship allegiance with the ancient customs and traditions of my/Our
ancient, archaic Fore-Mothers and Fore-Fathers, immemorially, asserting my/Our descendible
Status Acquisition by birthright; Natural Heir; Free Holder by birthright; Natural Possession;
Right of' Allodial Aboriginal Paramount Clear perfect Title' by descent, consanguineous; Being


                                            Page 2 of 12
      Case 3:18-cv-01930-SI       Document 61-2       Filed 01/18/19    Page 7 of 16

                                                                                                  - \ (p




Heir Executive to the/ my Ancestral Estate of the Salishan / Moroccan Empire, - Northwest
Amexum I North America/ Northwest Africa/ 'The North Gate'/ 'Turtle Island'.

Location/ Coordinates - Private Territorial Property: - 45 Degrees 33 Minutes 18 Seconds
NORTH, 122 Degrees 40 Minutes 30 Seconds WEST: c / o 4406 North Mississippi Avenue
Portland Oregon State Republic North America Territory - zip exempt [97217] Private, Non-
residential, Non-Commercial, Non-Domestic, Non-Subject. I/We, William X Nietzche, am the
Allodial Possessor, Natural Heir I Beneficiary, Natural Born Free Holder by birthright, to the
Organic Territorial land/ Estate of the Salishan / Moroccan Empire; Geographically comprised
of organic lands, - Northwest Amexum / North America, South America, Central America and
the adjoining Islands. Affirmatively, the same is hereby made known to the 'General Public' and
identified in the pre-existing Treaty of Peace and Friendship between the United States of
America (Republican form of Government) and the Moroccan Empire, 1786, 1787, and 1836.
Internationally, the Treaty of Peace and Friendship is also known as, the 'Treaty of Amity and
Commerce'. By Divine Right and by Natural Law, my/Our Salish/ Moorish Descent Right of
Claims are rooted in my/Our consanguinity; by my/Our National Lineage and allegiance; - being
the true Aboriginal and Indigenous Native(s) to the Land/ Territories (Amexum / America); and
with honor, positively supported by the nature of, the ' Common Law'.

Description - Location of Private Heir Property; Land / Estate:
Private Property / Estate, being that which is aggregately - located on the Allodial soils of the
Salishan / Moroccan Empire, Northwest Amexum / North America; - being all that certain land
or piece of ground, conjoined with the building(s) and the improvements erected thereon; allative
hereditaments and appurtenances, Beginning at a point on the southern side of Mississippi
Avenue- 45 degrees 33 minutes 18 seconds North, 122 degrees 40 minutes 31 seconds West, to
a distance of 50 feet Northerly, to a point 45 degrees 33 minutes 18 seconds North, 122 degrees
40 minutes 30 seconds West, to a distance of One Hundred feet Easterly, to a point, 45 degrees
33 minutes 18 seconds North, 122 degrees 40 minutes 30 seconds West, to a distance of Fifty
feet, onto the land Southerly, to a point 45 degrees 33 minutes 18 seconds North, 122 Degrees 40
Minutes 31 Seconds West, to a distance of One Hundred feet Westerly, to the former 45 degrees
33 minutes 18 seconds North, 122 degrees 40 minutes 31 seconds West. Contemporarily BEING
corporately- designated as, or known as 4406 North Mississippi Avenue/ LOT 6, BLOCK 1,
MULTNOMAH, IN THE CITY OF PORTLAND COUNTY OF MULTNOMAH AND STATE
OF OREGON; APN: R222416 // 1NlE22CA-03100.
The above, corporately designated, Private Property - with Location described for the ' Public
Record' only, shall forever be noted as ' Distinguished from the rightfully- acknowledged
reversionary - claimed, and accepted 'Heirship' and 'Private Right of Claim of Estate and
Hereditaments' of and by the Heir(s); - Adjacent: Portland, Oregon State Republic, North
America Territory.



                                           Page 3 of 12
       Case 3:18-cv-01930-SI       Document 61-2          Filed 01/18/19   Page 8 of 16




Quitclaim Deed/ Conveyance of Allodial Aboriginal Paramount Clear Perfect Title, Executed
this Twenty Fourth (24 th ) day of December, Two-Thousand and Eighteen (2018- 1418 M.C.Y)
by: William X Nietzche, Mickey, Jewel, Chele, and Philo, collectively, Tribal Council
(Ministerial Authority).

Mailings and communications usage of post office address displays c/o 4406 North Mississippi
Avenue Portland, Oregon State Republic [97217] [Non-Domestic, Non-Residential, Non-
Subject.]
In honor with Natures God and Natures Law; Jus Naturale, I/We, William X Nietzche, with
assistance of Tribal Council (Ministerial Authority) for the Salish Sqajat K'wabacabs Tribal
Republic® - (SSKTR®), do hereby, officially and 'publicly' claim Our ancestral estate.

Whereas, Edward Jamir, EDWARD JAMIR; Steven W. Pite, STEVEN W. PITE; John D.
Duncan, JOHN D. DUNCAN; et. al., all other parties, agents and or actors operating through and
under the foreign private corporation, CLEAR RECON CORP located c/o 111 SW Columbia
Street #950, PORTLAND, OREGON, and c/o 4375 Jutland Drive #200, SAN DIEGO,
CALIFORNIA [92177], to include Wayne S. Savage, WAYNE S. SAVAGE (TRESPASSOR);
et.al. all other parties, agents and or actors operating through and under the foreign private
corporation, BARRISTER SUPPORT SERVICES located c/o 11349 SW 60 th Avenue,
PORTLAND, OREGON [97219]; Terry Smith, TERRY SMITH; Tom Walsh, TOM WALSH,
et. al., all other parties, agents and or actors operating through and under the foreign private
corporation, RUSHMORE LOAN MANAGEMENT SERVICES, LLC, located c/o 15480
Laguna Canyon Road, IRVINE, CALIFORNIA [92618]; and Roman Ozeruga, ROMAN
OZERUGA; Terrance Slominski, TERRANCE SLOMINSKI; et. al., URBAN HOUSING
DEVELOPMENT located c/o 5305 River Road N #B [97303] and RAIN CITY CAPITAL OF
OREGON, LLC located c/o 1905 NW 169 th Place STE 100-B; and Richard K. Davis, RICHARD
K. DAVIS, Tom Purcell, TOM PURCELL; et. al., all other parties, agents and or actors
operating through and under the foreign private corporation, U.S. BANK TRUST NATIONAL
ASSOCIATION, REO TRUST 2017-RPLl c/o 101 5th Street East, ST. PAUL, MN [55107] ; and
BiffRogers, BIFF ROGERS, Kevin Kono, KEVIN KONO; et. al., all other parties, agents and or
actors operating through and under the foreign private corporation, GOLDMAN SACHS &
COMPANY c/o 200 West Street 29 th floor NY, NY [10282]; are acting as 'Feudal Lords' and
escheating my ancestral estate. I, being a competent heir, In Solo Proprio, Ipso Facto, Ipso Jure,
in harmony with nature, do hereby rightfully demand that the 'Trustee'(s) De Son Tort: Edward
Jamir, EDWARD JAMIR; Steven W. Pite, STEVEN W. PITE; John D. Duncan, JOHN D.
DUNCAN; Terry Smith, TERRY SMITH; Tom Walsh, TOM WALSH; Roman Ozeruga,
ROMAN OZERUGA; Terrance Slominski, TERRANCE SLOMINSKI; Richard K. Davis,
RICHARD K. DAVIS; BiffRogers, BIFF ROGERS ; Kevin Kono, KEVIN KONO, et. al., all
other parties, agents and or actors operating through and under the before mentioned foreign
private corporation(s) surrender, remiss, release and forever Quitclaim all hereditaments

                                           Page 4 of 12
      Case 3:18-cv-01930-SI        Document 61-2       Filed 01/18/19     Page 9 of 16




corporeal and incorporeal to me/We, William X Nietzche, Mickey, Jewel, Chele, and Philo,
collectively Tribal Council, the Natural Heir(s), Rightful Heir(s) Apparent, Heir(s) at Law,
Heir(s) General -All Land/ Estate and Resources; geographically located: 45.555230. -
122.675304, 45'33'18"North, 122'40' 3l"West, commonly corporately referred to as c/o 4406 N.
Mississippi, Portland zip exempt [97217] Oregon State Republic North American Territory.

This claim and transfer of hereditaments invokes the Tribal Council's Unalienable/ Inalienable
secured divine Right of Entry, Right of Possession, Rights of Property and the like. This Notice I
Inheritance claim and restoration of birth right is supported, sworn, affirmed and verified by:

   A) Treaty of Peace and Friendship (J'reaty ofAmity and Commerce) 1786, 1787, 1861
   B) Universal Declaration of Human Rights - United Nations
   C) FREE MOORISH-AMERICAN ZODIAC CONSTITUTION: (Zodiac Constitution and
      Birthrights of the Moorish Americans) being Ali, Bey, El, Dey and Al, Article two (2)
      Paragraph two (2)
   D) United State Department ofJustice: Moorish American Credentials:** AA222141 -
      Truth A-1** This number refers to: The Code of the Laws of the United States of
      America of a general and permanent character in force January 3 1935 193 4 edition.
      Title 22: Foreign Relations and Intercourse page 954 Chapter 2: Consular Courts
      Section 141: Judicial authority generally.
   E) United States Supreme Court; SUPREME LAW - Acts ofState
   F) The Constitution for the United States ofAmerica, The Republic
   G) House Joint Resolution Number SEVENTY FIVE (75): Dated April 17, 1933 A.D.
      1933-LEGISLATIVE JOURNAL - HOUSE - PAGE 5759
   H) Declaration on the Rights of Indigenous Peoples - United Nations
   I) Executive Order: 13107 Implementation ofHuman Rights Treaties
   J) Salish SqaJ;)t K'wabacabs Tribal Republic®-(SSKTR®) Constitution

Furthermore, if this Quitclaim Deed / Transfer of Hereditaments Corporeal and Incorporeal /
Allodial Title is not challenged within Twenty one (21) days, by a lawfully competent party,
supported by documents, affirmed national identification of 'person'; and having produced on
record any and all valid and provable, claim, liens, or equitable interests, filed in a competent
jurisdiction for a lawfully valid Action / Claim by a provable Article III Court of Original
Jurisdiction. Then the above described land/ estate and property shall be held in allodium by:
William X Nietzche, Mickey, Jewel, Chele, and Philo, collectively Tribal Council, the Natural
Heir(s), Rightful Heir(s) Apparent, Heir(s) in Law, Heir(s) General; such Quitclaim Deed /
Transfer of Hereditaments Corporeal and Incorporeal henceforth shall be forever considered
Perfected in the name of the Creator Allah The Great Architect of the Universe, and stand as
evidence that this Allodial Paramount Title is held in Allodium by: William X Nietzche, Mickey,
Jewel, Chele, and Philo, collectively Tribal Council - Any and all future claims against this
Land/ Property / Estate shall be forever null and void of law.


                                           Page 5 of 12
      Case 3:18-cv-01930-SI       Document 61-2         Filed 01/18/19   Page 10 of 16




 Notice to the agent is notice to the principle - Notice to the principle is notice to the agent

                                          u.c.c. 1-202
                                          Affirmation
Now Know Ye All, Parallel to 28 USC § 1746(1 ), I, William X Nietzche, who is the legal and
lawful custodian of customer name/account, Ex-Relatione: WILLIAM KINNEY III©
#XXXXX3 l 90, do hereby certify and affirm, under penalties of perjury to the foregoing, and
that I am of lawful age (sui Juris) and competent and knowledgeable to the Substantial facts
stated herein, and as such have affixed My Signature and seal at the place of My respective
territory, and at the date expressed under My Signature respectfully, and for the purposes herein
stated. This claim and testimony is an extension of my right to contract guaranteed parallel to
Article 1, Section 10 of the Constitution for the United States of America Republic and may not
be interfered with by any court of a State of the Union or of the United States or of the United
Kingdom.

                                            Affidavit

 Upon my inherited status I, William X Nietzche, ex relatione: WILLIAM KINNEY Ill©,
 being a descendant of The ancient Salish Peoples and the Moabites in other respects known
 as Al Moroccan - Moor, standing squarely affirmed upon my Oath to the 'Five Points of
 Light' - Love, Truth, Peace, Freedom, and Justice; Being competent (in My Own Proper
 Person) to Attest to this Affidavit upon which I place my Signature; Whereas I State,
 Proclaim, and Declare the following to be true, correct, not misleading, and not intended to
 be presented for any misrepresented, 'colored' or improper use or purpose.
 Qui Jure Suo Utitur, Nemini Facit lnjuriam.




  Authorized Representative: Ex-relatione WILLIAM KINNEY III©, A Free Salish/ Moorish
  American National, Natural Person, Aboriginal/ Indigene, In Propria Persona, Sui Juris, and
  Sui Heredes - In Solo Proprio.

  Non-negotiable autograph under seal- All Rights Reserved and Retained; U.C.C. 1-308;
  Without Prejudice

  Executed Date: Kin 60 Yellow Galactic Sun, 15,104 A.C. [December 24 th , 2018]




                                           Page 6 of 12
      Case 3:18-cv-01930-SI        Document 61-2                Filed 01/18/19   Page 11 of 16
                                                                                            EXHIBIT   NA(
                                                                                                      \ -\(,o




This tribal document was executed in/at: Salish Sqajgt K' wabacabs Territory, North-West
Amexurn [Oregon Territory; Washington Republic; Oregon Republic; united states ofNorth-
America Republic] jure divino emperii gentium; All Rights Reserved, Droit.

                                              Attestation

Now Know Ye All, that We, the undersigned, pursuant to the laws of the Salish Sqajgt
K'wabacabs Tribal Republic®-(SSKTR®) Constitution; and Deuteronomy 19:15, do hereby
attest that the foregoing Signatures and Seals are true and genuine, and as such, We have affixed
our Signatures and Seals in good faith, at the places of our respective territories, and at the date
expressed under our Signatures respectively, in witness thereof, and upon the principles of;
LOVE, TRUTH, PEACE, FREEDOM AND JUSTICE.
Deuteronomy I 9: 15 {excerpt) to wit: "at the mouth of two witnesses, or at the mouth of three
witnesses, shall the matter be established. " Electronic Signatures made parallel to UCC §1-
201 (b)(37), 3-401(b), 1-308, 2-211.

Beneficiary/Witness: Isl                  : ,f1 ~tra t; · . . ,· "~
Ministerial Authority, Heir un-conditional, Bidder in Equity, All Rights Reserved, Droit;
Ex-relatione: JULIE ANN METCALF KINNEY© #XXXXX.6937.
Executed Date: Kin 60 Yellow Galactic Sun, 15,104 A.C. [December 24 th , 2018]

ACKNOWLEDGEMENT
State OF OREGON                 )
County of MULTNOMAH ) ss
On this 2Y-rt1 day of:l>ereN\be.r           2018, beforeme,l)Mq(Vw~UC1-'0{hi, , a Notary
                                                                                       1
                                                                                  11
Public in and for said state, personally appeared :J.i lle A l"\et,~\f-Kinr\e~/"'" ~~cise~~•~
                                                                                         is
subscribed to the within instrument, and ACKNOWLEDGED to me ti/at S/he, the living woman,
executed the same and that by her signature on this document, the living wo/man executed the
instrument freely to the best of her knowledge.
WITNESS my hand and seal:                        ..    \J'~
   Signature of Notary Public, Independent Third Party Federal Witness


                                          OFFICIAL STAMP
                                   OMAR VALENCIA-ORTIZ
                                     NOTARY PUBLIC-OREGON
                                     COMMISSION NO. 975821
                                MY GBMMISSION EXPIRES JUNE 13, 2022                   \:.
                                                                                     11



                                                                            Issuing Authority: SSKTR®


                                               Page 7 of 12
      Case 3:18-cv-01930-SI        Document 61-2       Filed 01/18/19     Page 12 of 16




CC:
Office of the Governor; Kate Brown
Office of the Secretary of State; Dennis Richardson
Office of the Attorney General; Ellen Rosenblume
Office of the Mayor; Ted Wheeler
Multnomah County Clerk;
Multnomah County Sheriff Office; Mike Reese
Archdiocese of Portland in Oregon; Peter Leslie Smith
SSKTR; Chief Custodial Minister
                                         Consideration

Before the year 1913 - 1933 M.C.Y. most American owned clear - Perfected - Allodial Titles to
their Property - Estate, clear of any and all liens and mortgages [Dead Pledges] until the Federal
Reserve Act wherein the 'Federal Government' "Hypothecated,, all present and future properties,
assets and labors of the' Artificial Person' - U.S. 14th Amendment citizen. Providing mandate
for all Inferior Roman Cestui Que Vie Trusts and Escheaters to administer over the Ancestral
Estates of True American Salish - Al Moroccan Heirs.
Canonum de Ius Positivium 1655 - As Roman Time is hereby rendered null and void, all
claimed authority, power, right and influences derived from this system is also hereby rendered
null and void.
Canonum de lus Positivium 1861 - Realty can only exist in one Superior Trust at any time and
is dependent upon the existence of an associated True Trust holding true objects and concepts as
well as associated Divine Trust. Realty can never exist in an Inferior Trust.
Canonum de Ius Positivium 1539 - An Inferior Document is any document issued by an
Inferior Person such as a Roman Person or Inferior Juridic Person. No Inferior Document may
ever be allowed to claim superiority over a General Document, Ordinary Document, Superior
Document or Supreme Document.

Canonum de Ius Positivium 1957 - All Estates formed under Roman Law are by definition
formed under Testamentary Trusts, whether or not such structure or status is acknowledged.
Therefore, all Estates belong to Inferior Trusts.
Canonum de Ius Positivium 1956 - By definition, an Inferior Trust is inferior to a Superior
Trust. Therefore, an Inferior Trust can never hold Real Property being first right of use above all

                                            Page 8 of 12
      Case 3:18-cv-01930-SI         Document 61-2       Filed 01/18/19      Page 13 of 16
                                                                                         EXHIBIT       Alt/
                                                                                         ~/!,- \!,,


others. Therefore, any such claims of superior title, real property by any Inferior Trust defies all
norms of logic and reason and are automatically null and void form the beginning.
Canonum de Ius Positivium 1920 - Any claim that an Inferior roman Trust possesses superior
standing and rights of ownership compared to a Superior Trust, or True Trust is an absurdity
against Divine Law, Natural Law and Positive Law and therefore is null and void from the
beginning, including any associated covenants, deeds and agreements concerning property rights
and lessor trusts.
Canon um de Ius Positivium 2057 - Any Administrator or Executor that refuses to immediately
dissolve a Cestui Que (Vie) Trust, upon a Person establishing their status and competency, is
guilty of fraud and fundamental breach of their fiduciary duties requiring their immediate
removal and punishment.

Canon um de Ius Positivium 1848 - When the rightful owner of certain property is also a holder
of an instrument, then such possession of the document also represents their proof of ownership,
consent and agreement to the validity of the rules by which the instrument was issued, as well as
surety to any associated obligations, without physical need to demonstrate possession.
CHEATERS, or ESCHEATORS, "a cheater came to signify a fraudulent person, and thence
the verb to cheat was derived. Wharton." - Black's Law Dictionary 4 th Edition Page. 300
ESCHEAT, "In feudal law, Escheat Is an obstruction of the course of descent, and consequent
of determination of the tenure, by some unforeseen contingency, in which case the land naturally
results back, by a kind of reversion, to the original grantor, or lord of the fee." 2 Bl. Comm. 15;
Wallace v. Harmstad, 44 Pa. 501; Marshall v. Lovelass, 1 N.C. 445; Kavanaugh v. Cohoes
Power and Light Corporation, 114 Misc. 590, 187 N.Y.S. 216,231; State v. Phoenix Say.
Bank & Trust Co., 60 Ariz. 138, 132 P.2d 637,638.

"In American Law, Escheat signifies a reversion of property to the state in consequence of.§:
want of any individual competent to inherit. The state is deemed to occupy the place and hold the
right of the feudal lord." See 4 Kent, Comm. 423,424. Center v. Kramer, 112 Ohio St. 269,
147 N.E. 602,601; In re O'Conner's Estate, 126 Neb. 182,252 N.W. 826; Braun v.
McPherson, 277 Mich. 396,269 N.W. 211,212.
"Escheat at feudal law was the right of the lord of a fee to re-enter upon the same when it became
vacant by the extinction of the blood of the tenant. The word 'escheat' in this country, at the
present time, merely indicates the preferable right of the state to an estate left vacant, and without
their being any one in existence able to make claim thereto." 29 Am. Dec. 232, note.
-Black's Law Dictionary 4th Edition Page. 640

                 United Nations Declaration on the Right of Indigenous People


                                             Page 9 of 12
      Case 3:18-cv-01930-SI        Document 61-2       Filed 01/18/19     Page 14 of 16




Concerned that indigenous peoples have suffered from historic injustices as a result of, inter alia,
their colonization and dispossession of their lands, territories and resources, thus preventing them
from exercising, in particular, their right to development in accordance with their own needs and
interest.

Recognizing the urgent need to respect and promote the inherent rights of indigenous peoples
which derive from their political, economic and social structures and from their cultures, spiritual
traditions, histories and philosophies, especially their right to their lands, territories and
resources.

Convinced that control by indigenous peoples over developments affecting them and their lands,
territories and resources will enable them to maintain and strengthen their institutions, cultures
and traditions, and to promote their development in accordance with their aspirations and needs.

Article 8
1. Indigenous peoples and individuals have the right not to be subjected to forced assimilation or
destruction of their culture.
2. States shall provide effective mechanisms for prevention of, and redress for:

(b) Any action which has the aim or effect of dispossessing them of their lands, territories or
resources;

Article 10
Indigenous peoples shall not be forcibly removed from their lands or territories. No relocation
shall take place without the free, prior and informed consent of the indigenous peoples concerned
and after agreement on fair and just compensation and, where possible, with the option of return.

Article 25
Indigenous peoples have the right to maintain and strengthen their distinctive spiritual
relationship with their traditionally owned or otherwise occupied and used lands, territories,
waters, and coastal seas and other resources and to uphold their responsibilities to future
generations in this regard.

Article 26
1. Indigenous peoples have the right to the lands, territories and resources which they have
traditionally owned, occupied or otherwise used or acquired.

2. Indigenous peoples have the right to own, use, develop and control the lands, territories and
resources that they possess by reason of traditional ownership or otherwise traditional occupation
or use, as well as those which they have otherwise acquired.

                                            PagQ 10 of 12
       Case 3:18-cv-01930-SI         Document 61-2        Filed 01/18/19     Page 15 of 16
                                                                                          EXHIBIT       .N/V
                                                                                          ~             /5-/'2




3. States shall give legal recognition and protection to those lands, territories and resources.
Such recognition shall be conducted with due respect to the customs, traditions and land tenure
systems of the indigenous peoples concerned.

Article 28
1. Indigenous peoples have the right to redress, by means that can include restitution or, when
this is not possible, just, fair and equitable compensation, for the lands, territories and resources
which they have traditionally owned or otherwise occupied or used, and which have been
confiscated, taken, occupied, used or damaged without their free, prior and informed consent.

2. Unless otherwise freely agreed upon by the peoples concerned, compensation shall take the
form of lands, territories and resources equal in quality, size and legal status or of monetary
compensation or other appropriate redress.

                                  Historical Reference
From Documents of American History
Letter from George Washington to Muhammed Ibn Abdullab---Sultan of Morocco
City ofNew York December I , 1789

"Great and Magnanimous Friend,

Since the date of the letter which the late congress, by their President, addressed to y our
Imperial Majesty, The United States ofAmerica have thought proper to change their government
and institute a new one, agreeable to the Constitution, ofwhich I have the honor, herewith, to
enclose a copy.

The Time necessarily employed in this arduous Task, and the Derangements occasioned by so
great, though peaceable a Revolution, will apologize, and accountfor your Majesty's not having
received those regular Advices, and Marks ofAttention, from the United States, which the
Friendship and Magnanimity ofyour Conduct, towards them, afforded Reason to expect.

The United States, having unanimously appointed me to the supreme executive Authority, in this
Nation, your Majesty 's Letter of the 17th August 1788, which, by Reason of the Dissolution of
the late Government, remained unanswered, has been delivered to me. I have also received the
Letters which your Imperial Majesty has been so kind as to write, in Favor of the United States,
to the Bashaws of Tunis and Tripoli, and I present to you the sincere acknowledgments, and
Thanks of the United States, for this important Mark ofyour Friendship for them.



                                             Page 11 of 12
      Case 3:18-cv-01930-SI        Document 61-2       Filed 01/18/19     Page 16 of 16
                                                                                      EXHIBIT       NN
                                                                                      p ~\<o - 10




 We greatly regret that the hostile Disposition of those Regencies, towards this Nation, who have
never injured them, is not to be removed, on Terms in our Power to comply with. Within our
Territories there are no Mines, either of Gold, or Silver, and this young Nation, just recovering
from the Waste and Desolation of a long War, have not, as yet, had Time to acquire Riches by
Agriculture and Commerce. But our Soil is bountiful, and our People industrious; and we have
Reason to flatter ourselves, that we shall gradually become useful to our Friends.

The Encouragement which your Majesty has been pleased, generously, to give to our Commerce
with your Dominions; the Punctuality with which you have caused the Treaty with us to be
observed, and the just and generous Measures taken, in the Case of Captain Proctor, made a
deep Impression on the United States, and confirm their Respect for, and Attachment to your
Imperial Majesty.

It gives me Pleasure to have this Opportunity of assuring your Majesty that, while I remain at the
Head of this Nation, I shall not cease to promote every Measure that may conduce to the
Friendship and Harmony, which so happily subsist between your Empire and them, and shall
esteem myselfhappy in every Occasion of convincing your Majesty of the high Sense (which in
common with the whole Nation) I entertain of the Magnanimity, Wisdom, and Benevolence of
your Majesty.

In the Course of the approaching Winter, the national Legislature (which is called by the former
Name of Congress) will assemble, and I shall take Care that Nothing be omitted that may be
necessary to cause the Correspondence, between our Countries, to be maintained and conducted
in a Manner agreeable to your Majesty, and satisfactory to all the Parties concerned in it.

May the Almighty bless your Imperial Majesty, our great and magnanimous Friend, with his
constant Guidance and Protection. Written at the City ofNew York the first Day ofDecember
1789. "
                                                                        ---George Washington




                                           Page 12 of 12
